Name: 2012/102/EU: Commission Implementing Decision of 17Ã February 2012 amending Decision 2005/51/EC as regards the period during which soil contaminated by pesticides or persistent organic pollutants may be introduced into the Union for decontamination purposes (notified under document C(2012) 869)
 Type: Decision_IMPL
 Subject Matter: European Union law;  deterioration of the environment;  tariff policy;  trade;  means of agricultural production;  environmental policy
 Date Published: 2012-02-21

 21.2.2012 EN Official Journal of the European Union L 48/15 COMMISSION IMPLEMENTING DECISION of 17 February 2012 amending Decision 2005/51/EC as regards the period during which soil contaminated by pesticides or persistent organic pollutants may be introduced into the Union for decontamination purposes (notified under document C(2012) 869) (2012/102/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 15(1) thereof, Whereas: (1) By way of derogation from Directive 2000/29/EC, Commission Decision 2005/51/EC of 21 January 2005 authorising Member States temporarily to provide for derogations from certain provisions of Council Directive 2000/29/EC in respect of the importation of soil contaminated by pesticides or persistent organic pollutants for decontamination purposes (2) authorises, for a limited period, Member States participating in the United Nations Food and Agriculture Organisation (FAO) programme on prevention and disposal of obsolete and unwanted pesticides to permit the introduction of soil contaminated by such pesticides into the Union for treatment in dedicated hazardous waste incinerators. That programme is still ongoing. (2) In view of the circumstances justifying the derogation granted by Decision 2005/51/EC and in the interest of good legislative practice, it is now appropriate to extend that derogation by 5 years. (3) Decision 2005/51/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 In the second paragraph of Article 1 of Decision 2005/51/EC the words 29 February 2012 are replaced by the words 28 February 2017. Article 2 This Decision is addressed to the Member States. Done at Brussels, 17 February 2012. For the Commission John DALLI Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) OJ L 21, 25.1.2005, p. 21.